Title: To Thomas Jefferson from Samuel Hanson, 11 March 1801
From: Hanson, Samuel
To: Jefferson, Thomas



Sir,
George-Town, March 11th., 1801

I have just conversed with a Gentleman well acquainted with Mr. Duvall’s situation in Annapolis. He says that Mr. D. has little or no property in that place to attach him to it, on that account—that his present Salary, as a Judge, is no more than $1600—and that he has no doubt that Mr. D. would accept the office of chief Justice of this District.
I take the liberty of communicating this information to you, with the hope of it’s seconding the good intentions, expressed [to] you this morning, in favour of that honest [m]an and distinguished Republican. In [th]is freedom I am encouraged by the per[m]ission you had the goodness to grant me [i]n similar cases.
with the utmost respect I am Sir Your most obedt

S Hanson of Saml

